DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 10 and 12 – 15 are objected to because of the following informalities:
Claim 2, line 2, “an engagement feature” should read - - at least one engagement feature - -.
Claim 10, line 2, “different to bearing steel” should read - - different from bearing steel - -.
Claim 12, line 3, “a bearing ring” should read - - the bearing ring - -.
Claim 13, lines 3 – 4, “at least one roller bearing assembly” should read - - the at least one roller bearing assembly - -.
Claim 14, line 3, “a main rotor arrangement” should read - - the main rotor arrangement - -.
Claim 15, line 1, “a first bearing ring” should read - - the bearing ring - -.
Claim 15, lines 2 – 3, “the first bearing ring” should read - - the bearing ring - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the engagement feature" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 8 and 12 – 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Irie JP 2008281121.

Claim 2, Irie discloses the retainer element 21a being removably engageable with an engagement feature ([0013]) defined by the bearing ring.  
Claim 4, Irie discloses the engagement feature comprising one or more recesses (step surface or recess 23) defined in the raceway.  
Claim 5, Irie discloses the one or more recesses as an annular slot (construed as a step surface or recess) that extends circumferentially around the raceway.  
Claim 6, Irie discloses the one or more recesses being shaped to receive at least a portion of a respective retainer element 21a.
Claim 8, Irie discloses the retainer element being shaped to define a contact surface (surface facing rolling element 13) that is spaced from the engagement feature along the direction of the raceway.

(s) 1, 7 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Seifarth USP 1865796.
Claim 1, Seifarth (Fig. 1) discloses a bearing ring 11 for a roller bearing defining a guiding flange 12 and a raceway, wherein the bearing ring comprises a retainer element 13 that is removably engageable (via groove 19) with the raceway.
Claim 7, Seifarth discloses the retainer 13 element as a circlip (Fig. 4).
Claim 10, Seifarth discloses the retainer element being made from a material that is different from bearing steel (retainer element is a spring washer made of flexible material – col. 5, l. 10; bearing steel is hardened according to the applicant – see disclosure, pg. 2, line 2, of the present application).

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Goosens et al. GB 2410773.
Claim 1, Goosens (Fig. 3) discloses a bearing ring 11 for a roller bearing defining a guiding flange 17 and a raceway 14, wherein the bearing ring comprises a retainer element 40 that is removably engageable with the raceway (inherent, if not obvious, since the non-deformable retainer member is urged against the end face of roller 45 by spring 41 supported by shaft 44 – pg. 6, ll. 5 – 9).
Claim 9, Goosens discloses the retainer element having a generally L-shaped radial cross-section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seifarth as applied to claim 1 above, and further in view of Glas USPGPUB 20080226214.
Seifarth does not expressly discloses the retainer element being made of a non-metallic material.
Glas teaches discloses that it was known in the art to provide a retainer element 19 made of non-metallic material (“plastic” – [0029]) in a similar device (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Seifarth with the retainer made of non-metallic material of Glas, in order to reduce weight.

Allowable Subject Matter
Claim 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656